                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

BILLY MACK NICHOLS, JR.
ADC #92713                                                                       PLAINTIFF

v.                               Case No. 2:18-cv-00024-KGB

YANG, Dentist, et al.,                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       So adjudged this the 26th day of October, 2018.



                                           _______________________________
                                           Kristine G. Baker
                                           United States District Judge
